               Case 1:19-cr-00113-CMH Document 19 Filed 05/16/19 Page 1 of 1 PageID# 56

 AO 83(Rev. 06/09) Summons in a Criminal Case


                                       United States District Court
                                                                for the

                                                    Eastern District of Virginia

                    United States of America
                                  V.


                    GEORGIY SERYOGIN,                                       Case No. 1:19-CR-113-CMH
                    a/k/a "George Seryogin,"
                     a/k/a "Georgiy Seregin"
                              Defendant

                                                SUMMONS IN A CRIMINAL CASE


        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
 below to answer to one or more offenses or violations based on the following document filed with the court:

 sT Indictment             □ Superseding Indictment         □ Information □ Superseding Information                       □ Complaint
 □ Probation Violation Petition           □ Supervised Release Violation Petition □ Violation Notice                   □ Order of Court


 Place: u.S. District Court                                                             Courtroom No.
        401 Courthouse Square
          Aiexandria, VA 22314                                                          Date and Time:

          This offense is briefly described as follows:

Counts 1:18 U.S.C. § 2244(b) and 49 U.S.C. § 46506(1)
(Abusive Sexuai Contact Aboard an Aircraft in Fiight)




 Date
                                                                    /     . I       _       Issuing officer's signature    ,   ^          /


                                                                                /             Printed name and title       f



 I declare under penalty of perjury that I have:

 □ Executed and returned this summons                           □ Returned this summons unexecuted




 Date:
                                                                                                Server's signature



                                                                                              Printed name and title
